DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 13, and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Ureten (US Patent Application Publication 20180035832).
Regarding claim 1, Ureten teaches a weighted blanket (Figure 1; 10) comprising: at least one pocket (Figure 1; 18) distributed across said blanket as seen in a plan view of the blanket: said at least one pocket each having weighted material distributed therein (Figure 2; 32): wherein the weighted material in at least one of said at least one pocket includes a distribution of crystals within a filler material (Paragraphs 38-40).
Regarding claim 2, Ureten teaches said at least one pocket includes a plurality of pockets (Figure 1 and Figure 2, 18) distributed across said blanket as seen in a plan view of the blanket: said plurality of pockets each having weighted material (Figure 2; 32) distributed therein: wherein the weighted material within a plurality of said plurality of pockets includes a distribution of crystals within a filler material (Paragraphs 38-40).
Regarding claim 3, Ureten teaches said weighted blanket weighs more than 10 lbs (Paragraph 15).
Regarding claim 4, Ureten teaches said weighted blanket weighs more than 15 lbs (Paragraph 15).
Regarding claim 5, Ureten teaches said weighted blanket weighs more than 40 lbs (Paragraph 15, 12% of a 350 pound person would be over 40 pounds).
Regarding claim 13, Ureten teaches said blanket is configured to extend over a substantial portion of a length of a user's body (Figure 1; 10).
Regarding claim 15, Ureten teaches said blanket is configured to extend over a limited region of a user's body (Figure 1; the blanket can be placed over any portion of a user’s body). Examiner also notes a recitation with respect to the manner in which an apparatus is intended to be employed does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim.  In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Yanush, 477 F.2d 958, 177 USPQ 705 (CCPA 1973); In re Finsterwalder, 436 F.2d 1028, 168 USPQ 530 (CCPA 1971); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963); Ex parte Masham, 2 USPQ2d 1647 (BdPatApp & Inter 1987).
Regarding claim 16, Ureten teaches said limited region of the user's body is over a user s head (Figure 1; the blanket can be placed over any portion of a user’s body). Examiner also notes a recitation with respect to the manner in which an apparatus is intended to be employed does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim.  In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Yanush, 477 F.2d 958, 177 USPQ 705 (CCPA 1973); In re Finsterwalder, 436 F.2d 1028, 168 USPQ 530 (CCPA 1971); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963); Ex parte Masham, 2 USPQ2d 1647 (BdPatApp & Inter 1987).
Regarding claim 17, Ureten teaches said limited region of the user's body includes over the user's eyes (Figure 1; the blanket can be placed over any portion of a user’s body). Examiner also notes a recitation with respect to the manner in which an apparatus is intended to be employed does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim.  In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Yanush, 477 F.2d 958, 177 USPQ 705 (CCPA 1973); In re Finsterwalder, 436 F.2d 1028, 168 USPQ 530 (CCPA 1971); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963); Ex parte Masham, 2 USPQ2d 1647 (BdPatApp & Inter 1987).
Regarding claim 18, Ureten teaches said limited region of the user's body includes over the user's forehead (Figure 1; the blanket can be placed over any portion of a user’s body). Examiner also notes a recitation with respect to the manner in which an apparatus is intended to be employed does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim.  In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Yanush, 477 F.2d 958, 177 USPQ 705 (CCPA 1973); In re Finsterwalder, 436 F.2d 1028, 168 USPQ 530 (CCPA 1971); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963); Ex parte Masham, 2 USPQ2d 1647 (BdPatApp & Inter 1987).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 6-12, 14, 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ureten (US Patent Application Publication 20180035832) in view of Hamm (US Patent Application Publication 20190021525).
Regarding claim 6, Ureten does not teach said filler material includes glass beads or pebbles. Hamm teaches said filler material includes glass beads or pebbles (Paragraph 7). It would have been obvious to one of ordinary skill in the art prior to the filing date to modify the filler material of Ureten to include glass beads in order to allow for the benefits of crystals while saving money on some of the filling material. 
Regarding claim 7, Ureten teaches said crystals include crystals having a maximum diameter of between about 2 to 10 mm (Paragraph 33).
Regarding claim 8, Ureten teaches said crystals include crystals having a maximum diameter of between about 2 to 8 mm (Paragraph 33).
Regarding claim 9, Ureten teaches said crystals include crystals having a maximum diameter of between about 4 to 6 mm (Paragraph 33).
Regarding claim 10, Ureten and Hamm do not specifically teach said filler material includes glass beads or pebbles having a maximum diameter less than that of at least some of said crystals. However, it would have been obvious to one of ordinary skill in the art prior to the filing date to modify the size of the glass beads to be less than that of the crystals in order to create a smoother feel for the user and because a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Regarding claim 11, Ureten and Hamm do not specifically teach said crystals within said plurality of said plurality of pockets is at a distribution of crystals to the filler material between about 65-85 % of the weight. However, it would have been obvious to one of ordinary skill in the art prior to the filing date to modify the exact blend of beads because “the blending of different beads can be customized by increasing or decreasing the FIR effect to meet the needs of specific situations” (Ureten Paragraph 33), and the optimization of proportions in a prior art device is a design consideration within the skill of the art.  In re Reese, 290 F.2d 839, 129 USPQ 402 (CCPA 1961).
Regarding claim 12, Ureten and Hamm do not specifically teach said crystals within said plurality of said plurality of pockets is at a distribution of crystals to the glass beads or pebbles between about 65-85 % of the weight. However, it would have been obvious to one of ordinary skill in the art prior to the filing date to modify the exact blend of beads because “the blending of different beads can be customized by increasing or decreasing the FIR effect to meet the needs of specific situations” (Ureten Paragraph 33), and the optimization of proportions in a prior art device is a design consideration within the skill of the art.  In re Reese, 290 F.2d 839, 129 USPQ 402 (CCPA 1961).
Regarding claim 14, Ureten teaches said blanket is substantially rectangular (Figure 1; 10).
Regarding claim 19, Ureten teaches placing a distribution of crystals (Paragraphs 38-40) over a first sheet (Figure 2; 14): placing a second sheet (Figure 2; 12) over said distribution of crystals: and sewing or quilting the first and second sheets together to form pockets (Figure 2; 16, 18) having said crystals distributed therein. Ureten does not teach the distribution includes glass beads or pebbles. Hamm teaches said filler material includes glass beads or pebbles (Paragraph 7). It would have been obvious to one of ordinary skill in the art prior to the filing date to modify the filler material of Ureten to include glass beads in order to allow for the benefits of crystals while saving money on some of the filling material.
Regarding claim 20, Ureten teaches placing the weighted blanket over a user, with the weight of the blanket causing the blanket to contact regions of a user's body, such that the crystals are located in close proximity to the user's body (Paragraph 17).
Regarding claim 21, Ureten teaches locating the crystals in close proximity to at least one of a throat region. a chest region. a navel region or a perineum region of the user's body (Figure 1; the blanket can be placed over any portion of a user’s body). Examiner also notes a recitation with respect to the manner in which an apparatus is intended to be employed does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim.  In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Yanush, 477 F.2d 958, 177 USPQ 705 (CCPA 1973); In re Finsterwalder, 436 F.2d 1028, 168 USPQ 530 (CCPA 1971); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963); Ex parte Masham, 2 USPQ2d 1647 (BdPatApp & Inter 1987).
Regarding claim 22, Ureten teaches locating the crystals in close proximity to a user's forehead (Figure 1; the blanket can be placed over any portion of a user’s body). Examiner also notes a recitation with respect to the manner in which an apparatus is intended to be employed does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim.  In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Yanush, 477 F.2d 958, 177 USPQ 705 (CCPA 1973); In re Finsterwalder, 436 F.2d 1028, 168 USPQ 530 (CCPA 1971); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963); Ex parte Masham, 2 USPQ2d 1647 (BdPatApp & Inter 1987).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362. The examiner can normally be reached M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MORGAN J MCCLURE/Examiner, Art Unit 3673                

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673